Two judgments of the County Court, Nassau County, both rendered July 5, 1972, reversed as to the sentences, on the law, and otherwise affirmed, and cases remanded to the County Court for resentencing in accordance with the views herein set forth. In our opinion it was error to deny to defendant, upon the imposition of sentence, the right of allocution granted by the statute (CPL 380.50). Upon the argument of this appeal it was consented that defendant’s separate appeal, now pending in the Appellate Term, from the class A misdemeanor conviction, not part of the judgment here under review, be included in the disposition made by this court on the instant appeal and that such separate appeal be removed from the Appellate Term to this court. Accordingly, the foregoing disposition applies to defendant’s two convictions, embraced in the two separate judgments of the County Court, Nassau County, rendered July 5, 1972, upon defendant’s pleas of guilty to attempted sexual abuse in the first degree (a class E felony) and to attempted conspiracy in the second degree (a class A misdemeanor). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.